DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 April 2022 has been entered.

Response to Arguments
Applicant's arguments regarding claims 1 and 3 – 22, filed 18 April 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US 2018/0114264) in view of Hovden et al. (US 2019/0251352).
Regarding independent claim 1, Rafii teaches a method for incorporating an object in a scene (Figure 2) comprising: 
determining placement of an object in the scene (paragraph 74: in operation 230, the system loads a 3D model of an object to be staged into the virtual 3D environment) by analyzing an object geometric information (paragraph 74: the 3D objects are associated with corresponding scales that map between their virtual coordinates and a real-world scale) and an object semantic information of the object (paragraph 104: different types of light fixtures 58 for dining room); 
rendering a visual representation of the object in the scene (paragraph 79: in operation 280, the system displays the 3D model of the object within 3D environment in accordance with scale and location of virtual camera).  
Rafii does not expressly disclose receiving an image of a scene, wherein the image is a two-dimensional image that is not part of a stereoscopic image; generating a three-dimensional model of the scene, wherein the model of the scene comprises scene geometric information and scene semantic information, however Rafii does disclose an initial 3D model of the environment may be generated from the initial depth image, such as by converting the depth image into a point cloud and the virtual 3D environment may include scale, which specifies a mapping between distances between coordinates in the virtual 3D environment and the physical world (paragraphs 64, 65) and scanning can be done by using an ordinary color camera, a depth camera or a combination of depth and color camera, and class of algorithms called DTAM and SLAM allow users to freely move the camera around the object to capture all sides of the object (paragraphs 100, 101, 116, and 117).  Hovden discloses the GPS scan data 120 can include raw GPS measurements captured by a GPS module (e.g., including hardware and/or software) coupled to a camera that captured images in association with a scan of an environment the GPS module can include a GPS module that was located on, within or near (at known distance/position of relative to) the position of the camera in association with movement of the camera over a scan (paragraph 55), and each of the scan images are 360° panoramas captured or generated (e.g., via combining two or more images together whose combined FOVs are 360°) in association with rotation of the camera 360° at each capture position to create a 3D model of an environment (paragraph 57), and the orientation data for scan images 124 can include information indicating a reference orientation of each scan image location/position relative to the global positioning system (paragraph 58), wherein depth data is captured by one or more depth sensors (e.g., a structured light sensor device, a time-of-flight depth detection device, and a light imaging detection and ranging (LiDAR) device, a stereo camera, etc.) (paragraph 49).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Rafii's system to achieve a predictable result of replacing the capturing of the 3D environment using stereo cameras to generate 3D model of the environment, as taught by Rafii, by replacing the stereo camera system with one or more depth sensors that’s not a stereo camera, as taught by Hovden, and utilizing properties of the images, such as the GPS location of the camera, orientations of the camera, and aligning the images in local 3D coordinate space to generate a 3D model of the environment, as taught by at least by Hovden or Rafii, and the result would have been predictable.  

Regarding dependent claim 3, Rafii teaches wherein the scene comprises a room of a house, condominium, or apartment (paragraph 64: living room, dining room, kitchen, bedroom).  

Regarding dependent claim 4, Rafii teaches wherein the model of the scene comprises semantic information of a wall, floor, ceiling, window, door, or wall opening (paragraph 64: living room, dining room, kitchen, bedroom).  

Regarding dependent claim 5, Rafii teaches wherein the scene geometric information or the object geometric information comprises length, width, height, or other dimension (paragraph 64: a unit of measurement in the virtual world corresponds to a unit of measurement in the real-world).  

Regarding dependent claim 6, Rafii teaches wherein the scene geometric information or the object geometric information comprises scale, rotation, translation, or other transformation (paragraph 64: a unit of measurement in the virtual world corresponds to a unit of measurement in the real-world).  

Regarding dependent claim 7, Rafii teaches wherein the scene geometric information or the object geometric information comprises curvature, surface normal, plane, or other geometry describing the surface (paragraph 83: 3D model have geometric surfaces, such as a flat side).  

Regarding dependent claim 8, Rafii teaches wherein the scene geometric information or the object geometric information comprises a cuboid, spheroid, cylinder, torus, cone or other three-dimensional shape (paragraph 83: 3D model have geometric shapes, such as 3D rectangular shape).  

Regarding dependent claim 9, Rafii teaches wherein the scene semantic information or the object scene information comprises name, category, or affordances of the object or element of the scene (paragraph 64: keywords).  

Regarding dependent claim 10, Rafii teaches wherein the scene semantic information or the object scene information comprises a relationship to another object or element of the scene (paragraph 70: a model of a hand soap dispenser includes metadata that associates the model with a bathroom environment as well as a kitchen environment).  

Regarding dependent claim 11, Rafii teaches wherein the scene semantic information or the object scene information comprises a parent or child relationship to another object or element of the scene (paragraph 70: a model of a hand soap dispenser includes metadata that associates the model with a bathroom environment as well as a kitchen environment).  

Regarding dependent claim 12, Rafii teaches wherein the scene semantic information or the object scene information comprises a maximum distance or minimum distance between the object and another object or element of the scene (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat horizontal surfaces in accordance with gravity, and by “snapping” hanging objects such as paintings to walls when performing the re-staging of the 3D model in the environment).  

Regarding dependent claim 13, Rafii teaches wherein generating a visual representation of the object in the scene comprises incorporating a visual representation of the object in the image of the scene (Figures 1, 4 - 6).  

Regarding dependent claim 14, Rafii teaches wherein generating a visual representation of the object in the scene comprises generating a two-dimensional image of the object and scene (Figures 1, 4 - 6).  

Regarding dependent claim 15, Rafii teaches wherein generating a visual representation of the object in the scene comprises representing the object as occluded by or occluding an object or element of the scene based on camera parameters and the semantic information (paragraph 80: occlude portions of the rendered 3D model in accordance with other objects in a scene).  

Regarding dependent claim 16, Rafii teaches determining a constraint for the object based on the scene geometric information, the scene semantic information, the object geometric information, and the object semantic information; in response to a user input, changing the placement of the object, subject to the constraint (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat horizontal surfaces in accordance with gravity, and by “snapping” hanging objects such as paintings to walls when performing the re-staging of the 3D model in the environment).  

Regarding dependent claim 17, Rafii teaches wherein the constraint restricts the movement of the object along the surface of another object or element in the scene (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat horizontal surfaces in accordance with gravity, and by “snapping” hanging objects such as paintings to walls when performing the re-staging of the 3D model in the environment).  

Regarding dependent claim 18, Rafii teaches wherein the constraint restricts the movement of the back of the object along the plane of a wall (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat horizontal surfaces in accordance with gravity, and by “snapping” hanging objects such as paintings to walls when performing the re-staging of the 3D model in the environment).  

Regarding dependent claim 19, Rafii teaches wherein the constraint restricts the movement of the bottom of the object along the plane of the floor (paragraph 83: users can manipulate the arrangement of the objects in the rendered 3D environment, and this arrangement may be assisted by the user interface such as by “snapping” 3D models of movable objects to flat horizontal surfaces in accordance with gravity, and by “snapping” hanging objects such as paintings to walls when performing the re-staging of the 3D model in the environment).  

Regarding dependent claim 20, Rafii teaches wherein the constraint restricts the movement of the top of the object along the plane of the ceiling (paragraph 104 and Figure 5B: light fixtures 58 attached to the ceiling).  

Regarding dependent claim 21, Rafii teaches storing geometric information and the object semantic information as state information associated with the object (paragraph 72: the metadata associated with a 3D model of an object).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafii et al. (US 2018/0114264) in view of Hovden et al. (US 2019/0251352) and Official Notice.
Regarding dependent claim 22, Rafii does not expressly disclose wherein the state information is embedded in the image of a scene.  Examiner takes Official Notice that the concept of storing metadata of objects within the image file object and the advantage of retrieving information of the object faster are well known and expected in the art.  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Raffi's system to embed metadata of the object into the image file of the object.  One would be motivated to do so because this would help retrieve additional information of the object faster.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612